Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Reasons For Allowance

Claims 1 – 8, 10 – 18 and 20 are allowable and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 8, 10 – 18 and 20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of storing, by the network node, the reference document in a non-blockchain document repository; storing, by the network node, the one directional cryptographic hash of the reference document in the digital identity record in association with the first data field; encrypting, by the network node, the digital identity record using one or more encryption keys; generating, by the network node, a digital identity record block containing the encrypted digital identity record on the blockchain; and setting, by the network node, permission controls for the digital identity record based on the entity type and the received information, wherein the permission controls delimit the entity's access to information within the blockchain and rights to initiate blockchain based events.
Ebrahimi (US Pub. No. 2018/0152304 A1) suggests a system (see Ebrahimi para 0057 and Figure 4) for generating an encrypted (reads on transmitting the encrypted document value to the public storage facility/block chain, see Ebrahimi para 0005, 0063 and Figure 4) digital identity record (reads on the document value stored on the block chain corresponding to the document transaction number, see Ebrahimi para 0063 and Figure 4 block 428) in a blockchain (reads on public storage facility/block chain, see Ebrahimi para 0005, 0063 and Figure 4 block 428), the system comprising: a plurality of distributed network nodes (see Ebrahimi para 0068 – 0070 and Figure 4), each including a non-transitory storage medium (reads on a program stored in the computer, see Ebrahimi para 0069 – 0070) storing a respective local copy of a blockchain (see Ebrahimi para 0021 and Figure 4 block 428);  at least one of the plurality of distributed network nodes having a processor configured to: receive a request to generate (The Examiner construes this to be at least implicitly suggested by the prior art of record’s teaching of implementing the method of Ebrahimi Figure 4 that takes an identification and posts a digital representation on a block chain, see Ebrahimi Figure 4, para 0057 – 0067 and 0069 – 0070) a digital identity record (reads on the document value stored on the block chain corresponding to the document transaction number, see Ebrahimi para 0063 and Figure 4 block 428) within the blockchain (reads on public storage facility/block chain, see Ebrahimi para 0005, 0063 and Figure 4 block 428) for an entity (reads on the user who supplied the personal identification data, see Ebrahimi para 0057 and Figure 4 block 402), wherein the request contains an entity type (reads on the identification card presented by the user is of the exemplary entity type driver or student, see Ebrahimi para 0057) of the entity (reads on the user who supplied the personal identification data, see Ebrahimi para 0057 and Figure 4 block 402);    receive information for (reads on the system of Ebrahimi Figure 4 receives data from the identification card, see Ebrahimi para 0057 – 0058)  a reference document (reads on the identification card, see Ebrahimi para 0057 – 0058 and Figure 4 block 402) from a client device associated with (reads on the input device, see Ebrahimi para 0058 – 0059) the entity (reads on the user who supplied the personal identification data, see Ebrahimi para 0057 and Figure 4 block 402);  generate a digital identity record (reads on the document value stored on the block chain corresponding to the document transaction number, see Ebrahimi para 0063 and Figure 4 block 428) for (reads on transmitting the encrypted document value to the public storage facility/block chain, see Ebrahimi para 0005, 0063 and Figure 4) the entity (reads on the user who supplied the personal identification data, see Ebrahimi para 0057 and Figure 4 block 402) by associating (reads on inputting the identification data and producing a document value, see Ebrahimi Figure 4) the received information (reads on the system of Ebrahimi Figure 4 receives data from the identification card, see Ebrahimi para 0057 – 0058);  generate a one directional cryptographic hash of (reads on hashing the document digital data to provide a hash value, see Ebrahimi para 0063) the reference document (reads on the document digital data, see Ebrahimi para 0063);  store (reads on the document is transmitted to a third party, see Ebrahimi para 0064) the reference document (reads on the document digital data, see Ebrahimi para 0063) in a non-blockchain document repository (reads on the third party, see Ebrahimi para 0064 and Figure 4 Third Party block);  store (reads on storing the hash value of the digital data on the block chain, see Ebrahimi Figure 4 block 428 , 432 and para 0060 – 0061 and 0063) the one directional cryptographic hash (reads on the hash value of the digital data, see Ebrahimi Figure 4 block 428 , 432 and para 0060 – 0061 and 0063) of the reference document (reads on the document digital data, see Ebrahimi para 0063) in the digital identity record  (reads on the document value stored on the block chain corresponding to the document transaction number, see Ebrahimi para 0063 and Figure 4 block 428);  encrypt (reads on encrypt the document hash value and the transaction number with the public key of the third party, see Ebrahimi para 0063) the digital identity record  (reads on the document value stored on the block chain corresponding to the document transaction number, see Ebrahimi para 0063 and Figure 4 block 428) using one or more encryption keys (reads on the public key of the third party, see Ebrahimi para 0063);  and generate a digital identity record block containing the encrypted digital identity record on the blockchain (reads on transmitting the encrypted document value to the block chain, see Ebrahimi para 0063); however, Ebrahimi does not teach Applicant’s independent claim language. 
Gadnis (WO 2017/066002 A1) is relied upon to teach retrieve (reads on executing a smart contract stored on the blockchain to upload an image as identity information, see Gadnis para 022, 086,093, 094, 0106 – 0109, 0112 – 0113) a digital identity record template (reads on a smart contract stored on the blockchain to upload an image as identity information, see Gadnis para 086,093, 094, 0106 – 0109, 0112 – 0113) containing multiple data fields (reads on the obvious data fields of name and government-assigned identification number used by the smart contract enrollment code, see Gadnis para 022, 086,093, 094, 0106 – 0109, 0112 – 0113) and associated with the entity type (reads on the exemplary person type, see Gadnis para 022) from the blockchain (reads on executing a smart contract stored on the blockchain to upload an image as identity information, see Gadnis para 022, 086,093, 094, 0106 – 0109, 0112 – 0113); however, integrating the teachings of Gadnis do not remedy the deficiencies of the prior art of record.
Chellapilla (US Pub. No. 20040181749 A1) is relied upon to teach retrieve (reads on the suggested teaching of causing the blocks 1140 of Chellapilla Figure 13 to be available) a digital identity record template (reads on the blocks 1140 of Chellapilla Figure 13) containing multiple data fields (reads on the exemplary Last Name and First Name fields of Chellapilla Figure 13 block 1140) and associated with the entity type (reads on associated with the exemplary person type who would have a business card, see Chellapilla Figure 13); receive information for (reads on populating a form from an electronic image, see Chellapilla para 0174) at least one data field (reads on the textual information is parsed and used to fill the form fields in a corresponding form, see Chellapilla para 0167 – 0168) of the multiple data fields (reads on the appropriate fields in the corresponding form that are filled with the text data extracted from the image, see Chellapilla para 0169 – 0171 and 0174) from a client device associated with the entity (reads on any type of digital imaging equipment, see Chellapilla para 0174); generate (reads on creating a contact record for each received image, see Chellapilla para 0167) a digital identity record (reads on a contact record associated with the business card, see Chellapilla para 0116, 0167) for the entity (reads on the suggested person whose identity data is input into the contact record, see Chellapilla para 0167 – 0168) by associating (reads on the appropriate fields in the corresponding form are filled with the text data extracted from the image, see Chellapilla para 0169 – 0171 and 0174) the received information (reads on populating a form from the electronic image, see Chellapilla para 0174) to one or more data fields in (reads on the appropriate fields in the corresponding form that are filled with the text data extracted from the image, see Chellapilla para 0169 – 0171 and 0174) the digital identity record template (reads on the blocks 1140 of Chellapilla Figure 13); associate a first data field of  (reads on the exemplary Last Name and First Name fields of Chellapilla Figure 13 block 1140) the one or more data fields (reads on the appropriate fields in the corresponding form are filled with the text data extracted from the image, see Chellapilla para 0169 – 0171 and 0174) in the digital identity record (reads on a contact record associated with the business card, see Chellapilla para 0167)  with the reference document (reads on the image of the business card, see Chellapilla para 0167); however, integrating the teachings of Chellapilla do not remedy the deficiencies of the prior art of record.
Okano (US Patent No. 5504818) is relied upon to teach encrypt a first set of data fields using a first encryption key (reads on enciphering data of fields in a record using different enciphering keys, see Okano claim 27 and col. 4 lines 9 – 16); and encrypt a second set of data fields using a second encryption key (reads on enciphering data of fields in a record using different enciphering keys, see Okano claim 27 and col. 4 lines 9 – 16); however, integrating the teachings of Okano do not remedy the deficiencies of the prior art of record.
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached Monday through Thursday 6:30 A.M.  to 2:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2491